Title: To Benjamin Franklin from John Dalton et al., 9 December 1779
From: Dalton, John
To: Franklin, Benjamin


Honored Sr,
Coutances December the 9th 1779
We Received your Letter Dated the 28th, of November Whitch We have Shown to the gentelmen that Commited us To Prison But they Say that they Cannot Clear us untill you apply to the Great Admiral in Paris. We beg the favor of Your Honnour to apply to him as quick as Posible, for We are Worse hear then We Was In Mill Prison amonge our Enemies.
As for the Boat We Stole at tinmouth [Plymouth?] the 7th of November at 10 at Night and Came a way in her With an 8 Penney Loaf and twenty Apples and No Watter And We Went on board of a Brig Lying in the Harbour and Stoale a Compass and made The Best of our Way for france, the 9th of November at Eight at Night We Run a Shore Upon the Beach, Being Weake We Was Obliged To Leave her thoar, the Surfe Runing So high that Night, She Stove to peices.
We are very Sorry for our Mistake in the Town Name Before.
Honere’d Sir We Should Be Glad of an Answer as quick as Posible, So We Remain Your Humble Servants
Christopher BubierWilliam NealJohn PickworthJohn DaltonFrancis MesservyIsrael Matthew,
P.S. The enclosed is the Advice to us from them that Committed us to Prison
 Addressed: To / Dr: Franklin / in Paris